Citation Nr: 0709102	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 Special Apportionment 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue on appeal was originally before the Board in March 
2005 when it was remanded to cure a procedural defect and for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran is in receipt of VA disability compensation 
benefits.

2.  The veteran's wife does not reside with him and he does 
not contribute reasonably to her support.

3.  An apportionment of the veteran's VA benefits to his 
estranged wife, in the monthly amount of $407.00, would be 
not constitute undue financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits, in the monthly amount of 
$407.00, are met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5307 
(West 2002);  38 C.F.R. §§ 3.23(d), 3.450, 3.451, 3.452, 
3.453 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Consideration

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Although not 
specifically addressing the apportionment statute (38 
U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duties to notify 
claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107, do not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger, supra.

Specifically, the RO sent correspondence in November 2005 to 
both parties which set out the provisions for special 
apportionment.  Furthermore, the Board's March 2005 decision 
set out the provisions for a general apportionment.  The 
correspondence and adjudicative document also discussed 
specific evidence and the particular legal requirements 
applicable to the claim on appeal.  Taken together, these 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  

An apportionment claim is a "contested claim" and is subject 
to special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  VA has provided each party notices and 
determinations related to the contested claim and has advised 
each party of the applicable laws and regulations.  Thus, VA 
has made all efforts to notify and to assist the parties with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
parties' possession.  Thus, the VA has satisfied its "duty to 
notify" the parties.

In addition, VA has obtained all relevant, identified, and 
available evidence.  The parties are required to cooperate to 
the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (duty to assist is not a "one-way street").  In the 
current case, both parties were requested to provide 
additional information and evidence concerning their claims 
via correspondence dated in May 2005.  Neither party 
responded to the requests for information.  

The Board finds that the VA has satisfied any applicable 
duties to notify and assist the parties.  

Criteria and analysis

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  

The first type is a "general" apportionment, which may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his spouse and the veteran is 
not reasonably discharging his responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.  See, e. g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The Board notes that the "benefit-of-the-doubt" rule does not 
apply in simultaneously contested claims (such as this case) 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The appellant submitted a request for apportionment of the 
veteran's VA disability compensation in May 1998.  Her 
original request for compensation was for both herself and 
her step daughter, H.L.  In June 2000, the appellant 
requested apportionment for herself only.  Subsequent to June 
2000, the appellant has not advanced any argument pertaining 
to her claim for compensation for H.L nor has she indicated 
in any way that H.L. was still dependent on her.  The Board 
finds that the issue of entitlement to additional 
compensation for H.L. has been abandoned.  

In February 2002, the RO denied the appellant's request for 
apportionment of the veteran's disability compensation.  

The Board finds that the veteran and the appellant were 
married in July 1993 as demonstrated by copies of a Marriage 
License and Certificate of Marriage which the appellant 
submitted in May 1998.  Furthermore, the veteran does not 
dispute that he and the appellant were married.  The veteran 
indicated as much on a Declaration of Status of Dependents 
that he completed in March 1999.  There is a question as to 
whether the veteran and the appellant remain married at the 
time of this decision.  In a June 2000 statement, the 
appellant reported that she and the veteran were currently 
married but had been separated since February 2000.  In an 
October 2001 statement, the veteran reported that he and the 
appellant were in the middle of a divorce.  A February 2003 
VA clinical record indicates that the veteran reported his 
marital status as separated.  However, there is no subsequent 
evidence of record indicating that a divorce had been 
granted.  As a result of the Board's March 2005 remand, a 
letter was sent to the veteran in May 2005 requesting that he 
provide a copy of a divorce decree from the appellant if a 
divorce had been granted.  The veteran did not respond to the 
request for evidence of a divorce from the appellant.  The 
Board finds the most recent evidence of record indicates that 
the veteran and spouse, while separated, are still married.  

The Board notes that its March 2005 remand indicated that 
both the veteran and the appellant had been married 
previously and that there was no evidence of record of the 
prior divorces for either party.  Both parties were requested 
to provide evidence of their prior divorces via 
correspondence from the RO dated in May 2005 but neither 
party responded to this request.  The Board finds, however, 
that as neither party has contested the validity of their 
marriage to each other and as there is no evidence of record 
to suggest that the marriage between the appellant and the 
veteran was not valid as a result of prior marriages, the 
Board will not delve into their prior relationships.  

The issue on appeal, therefore, revolves around whether the 
veteran is reasonably discharging his responsibility for the 
appellant's support.  38 C.F.R. § 3.450(a)(1)(ii).  The 
veteran submitted a statement dated in October 2001, wherein 
he reports that he pays the appellant the sum of $175.00 per 
month.  The RO based its February 2002 decision denying 
apportionment on the evidence included in the veteran's 
October 2001 statement, in particular, the fact that the 
veteran was paying the appellant $175.00 monthly.  
Significant to this decision is the fact that the appellant 
has consistently argued that the veteran has not provided any 
support to her, let alone $175.00 per month, since their 
separation.  In recognition of this allegation the Board, in 
its March 2005 remand, directed the RO to contact the veteran 
and request that he provide proof of payments to the 
appellant in the form of copies of cancelled checks, money 
order receipts or a court order.  The RO sent a letter to the 
veteran in May 2005 requesting the proof of payments to the 
appellant.  The veteran has not responded to the May 2005 
letter and there is no indication that he did not receive the 
letter.  The Board finds the preponderance of the evidence of 
record supports a finding that the veteran has not provided 
any payments to the appellant.  The appellant has submitted 
competent evidence, in the form of her sworn statement of 
non-receipt of the payments.  While the veteran has submitted 
a statement indicating that the payments were made, he has 
not submitted objective evidence documenting this fact.  The 
Board finds the veteran is in a better position to disprove 
the appellant's assertion by the submission of positive 
evidence of payment as opposed to the appellant who can only 
assert the presence of negative evidence in support of her 
claim.  

Considering the available evidence in light of the applicable 
regulations, the Board determines that apportionment of the 
veteran's disability compensation is appropriate.  The 
appellant is married to the veteran, is not living with the 
veteran and the veteran is not providing any support for his 
spouse (the appellant).  

Once it has been determined that an apportionment is 
warranted, the rate of apportionment of disability 
compensation must be determined.  Rates of apportionment are 
to be determined under the standards set forth in 38 C.F.R. 
§ 3.451.  See 38 C.F.R. § 3.453.  38 C.F.R. § 3.451 
stipulates that apportionment of more than 50 percent of the 
veteran's benefits is ordinarily considered to constitute 
undue hardship on him but apportionment of less than 20 
percent of his benefits is ordinarily considered insufficient 
to constitute a reasonable basis for any apportionee.  

The appellant's most recent statement of her finances is 
dated in January 2001 at which time she reported the 
following expenses: room and board $150.00, transportation 
$30.00, medication $25.00.  The appellant also indicated that 
she had variable monthly expenses for toiletries.  Her 
reported monthly income was $203.00 from county assistance.  
The appellant also indicated that the $203.00 income was 
going to end in a month and that she would be seeking work at 
that time.  

At the time of the RO's February 2002 decision denying the 
appellant's claim for apportionment, it was determined that 
the veteran's only income was his VA disability compensation 
in the amount of $2036.00 per month.  The Board finds that 
the appellant is entitled to an apportionment of 20% of the 
veteran's monthly income as of February 2002 which amounts to 
$407.00.  The Board notes that this amount is the minimum 
amount of apportionment that is considered reasonable.  The 
Board further notes, however, that the $407.00 monthly amount 
is double what the appellant's last reported income was and 
more than sufficient to meet the appellant's reported 
expenses at that time.  

The Board finds that apportionment of $407.00 monthly from 
the veteran's VA disability compensation would not result in 
undue financial hardship.  The most recent financial evidence 
of record of the veteran is dated in October 2001.  At that 
time, he reported the following monthly expenses: rent $450, 
food $300, electricity $50, gas $50, support for the 
veteran's daughter $250, overpayment to VA $300, personal 
items $30 and telephone $49.95.  The veteran also reported 
monthly payments of $175 to the appellant.  As noted above, 
the Board has found that the preponderance of the evidence 
demonstrates that the veteran does not make a monthly payment 
to the appellant.  The veteran's total expenses, therefore, 
amount to $1479.95.  As of the RO's February 2002 
apportionment decision, the veteran was receiving $2036.00 
monthly from VA.  This demonstrates to the Board that, as of 
February 2002, the veteran's net income after expenses is 
$556.05.  Even after the $407.00 apportionment granted by 
this decision is subtracted from the veteran's net income 
after expenses, it leaves the veteran a net income of $149.05 
based on his reported income in 2002.  The Board further 
notes that the amount of monthly disability compensation the 
veteran is receiving has increased since 2002 based on 
statutory cost of living increases.  


ORDER

The appellant's claim of entitlement to apportionment of the 
veteran's VA disability compensation benefits is granted in 
the amount of $407.00, subject to controlling regulations 
applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


